the prior art of record does not show or render obvious a bicycle frame assembly comprising a hollow seat tube; a dropper seat post supported by the hollow seat tube; a loop stay positioned in the frame structure lower than the dropper seat post and lower than the top tube; a control housing positioned in the frame structure, configured to actuator the dropper seat post, and includes a lower loop wrapped around at least a portion of the loop stay.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611